Citation Nr: 1452198	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals (claimed as erectile dysfunction, sterility, incontinence, and penile scarring) claimed as caused by a urethroplasty and inflatable penile prosthesis (IPP) removal performed at VA in January 2007.

2.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1956 to May 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

VA treatment records dated from April 2013 to April 2014 have been associated with the record.  While the most recent statement of the case dated in April 2013 does not include review of these records, as discussed below, the Board is granting compensation benefits pursuant to 38 U.S.C.A. § 1151 (a full grant of the benefits sought on appeal with respect to this issue) and remanding the issue of a higher disability rating for bilateral hearing loss.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.  

In August 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issues of service connection for an acquired psychiatric disorder, to include PTSD, headaches, prostate cancer, heart disorder, hypertension, hyperlipidemia, and gross hematuria have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2013, October 2014 written statements; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a higher initial disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran experienced an additional disability of complete erectile dysfunction and urinary incontinence following urethroplasty and IPP removal performed at the Denver VA Medical Center (VAMC) on January 8, 2007.

2.  The January 2, 2007 consent form signed by the Veteran did not indicate the full risks of the January 2007 surgery performed at VA, specifically, the inability to implant a new IPP, resulting in total erectile dysfunction and urinary incontinence.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities of total erectile dysfunction and urinary incontinence, as caused by urethroplasty and inflatable penile prosthesis (IPP) removal performed at VA in January 2007, have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014); 38 C.F.R. § 3.361 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting compensable benefits pursuant to 38 U.S.C.A. § 1151, which constitutes a full grant of the benefits sought on appeal with respect to this issue, and remanding the issue of a higher initial rating for bilateral hearing loss; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Entitlement to 38 U.S.C.A. § 1151 Compensation

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R.	 § 17.32.  Id.  Minor deviations from the requirements of 38 C.F.R. § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that regulation, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others. In such circumstances consent is implied.  38 C.F.R. § 17.32(b).
  
Under 38 C.F.R. § 17.32(c), an informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

The Veteran contends that VA furnished medical treatment without his informed consent in performing the January 8, 2007 urethroplasty and IPP removal at the Denver VAMC. He has written and testified that he was not fully advised of the consequences of the surgery, including that a new IPP would not be implanted, and that permanent erectile dysfunction, penile scarring, and urinary incontinence may occur.  See April 2010, July 2010, February 2011, November 2011, February 2012, May 2012, October 2012, April 2013 written statements, June 2014 written statement from the representative, August 2014 Board hearing transcript.  

At the August 2014 Board hearing, the Veteran testified that, when being counseled regarding the proposed procedure, the VA physicians told him they would be able to easily replace the IPP within a matter of weeks following surgery.  The Veteran testified that he was informed he would have a "little [penile] shrinkage."  The Veteran testified that, while he did sign the consent form for the January 2007 surgery, the VA doctors never explained the full negative impact that the penile implant would be permanently removed and that, had the full risks of the surgery been explained, he would have never agreed to the surgery.  The Veteran testified that he did not have urinary incontinence prior to the January 2007 surgery.  

First, the Board finds that the Veteran sustained additional disabilities of total erectile dysfunction and urinary incontinence following the January 8, 2007 urethroplasty and IPP removal at the Denver VAMC.  See August 2012 VA examination report.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether VA furnished medical treatment without the Veteran's informed consent in performing the January 8, 2007 urethroplasty and IPP removal at the Denver VAMC.  

The claims file includes a January 2, 2007 consent form that states that the Veteran would undergo an exploration and repair of the urethral fistula with possible penile prosthesis explant and buccal mucosal skin graft.  The consent form notes the possibility of removal of the penile prosthesis if the physician was unable to repair the fistula with the implant in place.  The Veteran was counseled as to the known risks of this procedure that include, but are not limited to, pain, bleeding, infection, erectile dysfunction, damage to salivary glands, recurrent fistula needing additional procedures, and damage to the urethra and urethral stricture.  The Veteran was counseled that the alternative to this procedure was to do nothing with continued leaking of urine and risk of infection.  The Veteran signed the document under a statement indicating he understood the risks and expected result. 

The Board finds that VA failed to obtain informed consent from the Veteran under the requisites of 38 C.F.R. § 17.32 for the January 2007 surgery.  There is evidence in the claims file indicating that treatment options, as well as the relative risks and benefits of the January 2007 procedure, were discussed with the Veteran prior to the surgery in question.  See January 2007 informed consent form and pre-operative report.  Neither the statement contained in the operative report as to the surgeon's explanation of the potential risks, nor the informed consent document signed by the Veteran on January 2, 2007, reflects that the Veteran was informed the implant would not, or could not, be replaced.  A February 2008 VA treatment record (a year after the surgery) notes that the Veteran was informed another IPP would not be implanted because he likely has a significant amount of scarring.  The Veteran was noted to be a poor operative candidate due to his previous surgeries, radiation treatment, and scarring.
  
Further, nothing in the evidence of record contradicts the Veteran's consistent and credible statements (see April 2010, July 2010, February 2011, November 2011, February 2012, May 2012, October 2012, April 2013 written statements, June 2014 written statement from the representative, August 2014 Board hearing transcript) that his agreement to the January 2007 procedure was conditional upon the implantation of a new IPP following successful repair of the urethral fistula and the doctors' assurances that it could, and would, be replaced.  Based on the above, as the surgery was undertaken without informed consent under 38 C.F.R. § 17.32, the Veteran is entitled to VA compensation under 38 U.S.C.A. § 1151 for additional disabilities resulting from that surgery; namely, total erectile dysfunction and urinary incontinence.  See 38 C.F.R. § 3.361(a)-(d).  

For the reasons discussed above, the Board finds that the evidence is at least in equipoise as to whether VA furnished medical treatment without the Veteran's informed consent in performing the January 8, 2007 urethroplasty and IPP removal at the Denver VAMC.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for compensation benefits for additional disabilities of total erectile dysfunction and urinary incontinence status post urethroplasty and IPP removal, under the provisions of 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals, specifically total erectile dysfunction and urinary incontinence, caused by urethroplasty and inflatable penile prosthesis (IPP) removal performed at VA in January 2007, are granted.


REMAND

Initial Ratings for Bilateral Hearing Loss

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  At the August 2014 Board hearing, the Veteran testified that he was scheduled for additional VA audiometric testing.  These VA treatment records have not been associated with the claims file.    

At the August 2014 Board hearing, the Veteran testified that his symptoms had worsened from what was reflected in the other evidence of record.  Review of the record indicates that the last VA audiological examination was conducted in August 2012.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Accordingly, the issue of a higher initial disability rating for bilateral hearing loss is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for bilateral hearing loss.  

2.  Then, schedule the Veteran for a VA audiology examination to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the issue of higher initial rating for bilateral hearing loss.  If the remaining issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


